Case 9:18-cv-80176-BB Document 597 Entered on FLSD Docket 06/26/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

          DR. WRIGHT’S MOTION TO STRIKE DOCKET ENTRY [ECF No. 596]

         Dr. Wright files this Motion to Strike Docket Entry (ECF No. 596) because at the

  moment of filing the motion, the signature page with the certificate of service was not captured

  in the uploaded PDF. Dr. Wright will re-file the motion with the signature and certificate of

  service page that was previously omitted due to this technical glitch in a separate entry.

                                                        Respectfully submitted,

                                                        Attorneys for Dr. Craig Wright

                                                        RIVERO MESTRE LLP
                                                        2525 Ponce de León Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: amcgovern@riveromestre.com
                                                        Email: arivero@rivermestre.com
                                                        Email: zkass@riveromestre.com
                                                        Email: zmarkoe@riveromestre.com
                                                        Email: wlohr@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: s/ Andres Rivero
                                                          ANDRES RIVERO
                                                          Florida Bar No. 613819
                                                          AMANDA MCGOVERN
                                                          Florida Bar No. 964263
                                                          ZALMAN KASS
                                                          Florida Bar No. 100554
Case 9:18-cv-80176-BB Document 597 Entered on FLSD Docket 06/26/2020 Page 2 of 2



                                                          ZAHARAH MARKOE
                                                          Florida Bar No. 504734
                                                          WHITNEY LOHR
                                                          Florida Bar No. 1010268


                                  CERTIFICATE OF SERVICE

         I certify that on June 26, 2020, I electronically filed this document with the Clerk of the

  Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF.


                                                       /s/ Andres Rivero
                                                       ANDRES RIVERO




                                                   2
